 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVON HOWES,                                         No. 2:21-cv-0664 KJN P
12                        Plaintiff,
13            v.                                           ORDER FOR PAYMENT OF INMATE
                                                           FILING FEE
14    SUPERIOR COURT OF CALIFORNIA, et
      al.,
15
                          Defendants.
16

17

18   To: The Sheriff of Solano County, Attention: Inmate Trust Account, 500 Union Avenue,

19   Fairfield, California, 94533:

20           Plaintiff, a county jail inmate proceeding in forma pauperis, is obligated to pay the

21   statutory filing fee of $350.00 for this action. Plaintiff is assessed an initial partial filing fee of 20

22   percent of the greater of: (a) the average monthly deposits to plaintiff’s trust account; or (b) the

23   average monthly balance in plaintiff’s account for the 6-month period immediately preceding the

24   filing of this action. 28 U.S.C. § 1915(b)(1). Upon payment of that initial partial filing fee,

25   plaintiff will be obligated to make monthly payments in the amount of twenty percent of the

26   preceding month’s income credited to plaintiff’s trust account. The Solano County Sheriff is

27   required to send to the Clerk of the Court the initial partial filing fee and thereafter payments from

28   ////
                                                          1
 1   plaintiff’s inmate trust account each time the amount in the account exceeds $10.00, until the

 2   statutory filing fee of $350.00 is paid in full. 28 U.S.C. § 1915(b)(2).

 3            Good cause appearing therefore, IT IS HEREBY ORDERED that:

 4            1. The Sheriff of Solano County or a designee shall collect from plaintiff’s inmate trust

 5   account an initial partial filing fee in accordance with the provisions of 28 U.S.C. § 1915(b)(1) as

 6   set forth in this order and shall forward the amount to the Clerk of the Court. The payment shall

 7   be clearly identified by the name and number assigned to this action.

 8            2. Thereafter, the Sheriff of Solano County or a designee shall collect from plaintiff’s

 9   inmate trust account monthly payments in an amount equal to twenty percent (20%) of the

10   preceding month’s income credited to the inmate’s trust account and forward payments to the

11   Clerk of the Court each time the amount in the account exceeds $10.00 in accordance with 28

12   U.S.C. § 1915(b)(2), until the $350.00 filing fee for this action has been paid in full. The

13   payments shall be clearly identified by the name and number assigned to this action.

14            3. The Clerk of the Court is directed to serve a copy of this order and a copy of plaintiff’s

15   signed in forma pauperis affidavit on the Sheriff of Solano County, Attention: Inmate Trust

16   Account, 500 Union Avenue, Fairfield, California, 94533.

17            4. The Clerk of the Court is directed to serve a copy of this order on the Financial

18   Department of the court.

19   Dated: May 10, 2021

20

21

22

23   howe0664.cdc.solano

24

25

26

27

28
                                                         2
